               Case 4:20-cv-02180-JST Document 84 Filed 12/28/20 Page 1 of 4




 1 MATTHEW D. ZINN (State Bar No. 214587)
   ANDREW P. MILLER (State Bar No. 324093)
 2 SHUTE, MIHALY & WEINBERGER LLP
   396 Hayes Street
 3 San Francisco, California 94102
   Telephone: (415) 552-7272
 4 Facsimile: (415) 552-5816
   zinn@smwlaw.com
 5 amiller@smwlaw.com
 6 Attorneys for Defendants
   COUNTY OF ALAMEDA,
 7 GREGORY J. AHERN,
   and ERICA PAN
 8
 9                          UNITED STATES DISTRICT COURT
10        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
11
12 JANICE ALTMAN et al.,                       Case No. 4:20-cv-02180
13                Plaintiffs,                  STIPULATION AND
                                               [PROPOSED] ORDER
14        v.
                                               The Hon. Jon S. Tigar
15 COUNTY OF SANTA CLARA et al.,
16                Defendants.
17
18        Pursuant to United States District Court, Northern District of California
19 Civil Rules of Court, Rules 6-2 and 16-2(d), Defendants County of Alameda,
20 Gregory J. Ahern, and Erica Pan (“Defendants”) and Plaintiffs Janice Altman et al.,
21 through counsel, hereby enter into the following Stipulation and request that the
22 Court issue the attached order accordingly.
23                                      STIPULATION
24        WHEREAS, on November 30, 2020, this Court granted with leave to amend
25 Defendants’ motion to dismiss Count 2 of Plaintiffs’ First Amended Complaint (due
26 process); ordered that Plaintiffs could file a Second Amended Complaint within 21
27 days of that order; and ordered that if Plaintiffs did not file an amended complaint,
28 Plaintiffs’ due process claim would be dismissed with prejudice;

     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
               Case 4:20-cv-02180-JST Document 84 Filed 12/28/20 Page 2 of 4




 1        WHEREAS, the deadline for any Second Amended Complaint was December
 2 21, 2020;
 3        WHEREAS, Plaintiffs did not file a Second Amended Complaint.
 4        WHEREAS, following this Court’s order on the motion to dismiss, Defendants
 5 retained new counsel;
 6        WHEREAS, Defendants anticipated that Plaintiffs would file a Second
 7 Amended Complaint on or before December 21, 2020, and further anticipated that
 8 Defendants would move to dismiss that complaint;
 9        WHEREAS, because Plaintiffs did not file a Second Amended Complaint,
10 Defendants’ answer is now due on Monday, January 4, 2021;
11        WHEREAS, although counsel have worked diligently to come up to speed on
12 this litigation, they require additional time to prepare a comprehensive and concise
13 answer that will aid the Court in resolving this case;
14        WHEREAS, the period in which Defendants need to prepare the answer is
15 punctuated by several major holidays, including Christmas and New Year’s Eve;
16        WHEREAS, the parties believe it would be appropriate to wait until after the
17 pleadings are settled before proceeding with the Initial Case Management
18 Conference and the preparation required for it;
19        NOW THEREFORE, the parties to this action, by and through their
20 respective counsel, hereby stipulate and request that the Court issue an order as
21 follows:
22        1.      Defendant’s Answer to the First Amended Complaint will be due on
23 January 18, 2021.
24        2.      The parties request that the Court continue the Initial Case
25 Management Conference currently scheduled for Tuesday, January 12, 2021 by two
26 weeks to January 26, 2021, or such time thereafter as is convenient for the Court.
27
28
                                               2
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
                Case 4:20-cv-02180-JST Document 84 Filed 12/28/20 Page 3 of 4




1          3.      The parties will file and serve a Joint Case Management Statement one
2 week before the new scheduled date for the Initial Case Management Conference or
3 as otherwise ordered by the Court.
4          4.      This stipulation may be executed in counterparts and by email or
5 facsimile.
6 DATED: December 28, 2020                 SHUTE, MIHALY & WEINBERGER LLP
7
8
                                           By:       /s/Matthew D. Zinn
9
                                                 MATTHEW D. ZINN
10                                               ANDREW P. MILLER
11
                                                 Attorneys for Defendants
12                                               COUNTY OF ALAMEDA, GREGORY J.
13                                               AHERN, AND ERICA PAN

14 DATED: December 28, 2020                SEILER EPSTEIN, LLP
15
16
17                                         By:       /s/George M. Lee
                                                 GEORGE M. LEE
18
19                                               Attorneys for Plaintiffs

20
21
           I hereby attest that I have on file all holographic signatures corresponding to
22
     any signatures indicated by a conformed signature (/S/) within this e-filed
23
     document.
24
                                                  /s/Matthew D. Zinn____
25
26
27
28
                                                 3
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
            Case 4:20-cv-02180-JST Document 84 Filed 12/28/20 Page 4 of 4




 1                               [PROPOSED] ORDER
 2        The above parties having stipulated, and good cause appearing, IT IS
 3 HEREBY ORDERED that time for Defendants to Answer the First Amended
 4 Complaint be extended to January 18, 2021. The Court further orders that the
 5 Initial Case Management Conference in this matter be continued to ___________,
 6 2021 at ______.
 7        The Plaintiffs and the County Defendants shall file a Joint Case
 8 Management Statement with the Court on or before ___________, 2021.
 9
10 DATED: ________________, 2020
11
12
                                          Hon. Jon S. Tigar
13
                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
